 

 

USDC SDNY
| DOCUMENT
les BCTOONICALLY PILED

DOC Fr
[DATE FILED: aaa LD

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

I
I
|
|
|
{
I
1
1
I
]
{
I
I
I
|
|
|
I
I
I
i
i
[
i
i
i
i
1
|
|
I
I
I
~
ae

 

 

 

 

JUAN C. DEL VALLE,
Plaintiff, : 18 Civ. 6622 (HBP}
-against-— : OPINION
AND ORDER
NANCY A. BERRYHILL,

Commissioner of Social Security

Defendant,

PITMAN, United States Magistrate Judge:

I. Introduction

Plaintiff brings this action pursuant to section 205(g)
of the Social Security Act (the "Act"), 42 U.S.C. § 405(g},
seeking judicial review of a finai decision of the Commissioner
of Social Security ("Commissioner") denying his application for
disability insurance benefits ("DIB"). All parties have con-
sented to my exercising plenary jurisdiction pursuant to 28
U.S.C. § 636(c). Plaintiff and the Commissioner have both moved
for judgment on the pleadings pursuant to Rule 1l2(c) of the
Federal Rules of Civil Procedure (Docket Item ({"D.1.") 14, 20).
For the reasons set forth below, the Commissioner's motion is

granted and plaintiff's motion is denied.

 
TI. Facts!

A. Procedural Background

On April 1, 2015, plaintiff filed an application for
DIB, alleging that he became disabled on August 20, 2014 due to a
pinched nerve in his neck, spinal problems, a mass on his testi-
cles and screws in his neck (Tr. 202-03, 294). After his appli-
cation for benefits was initially denied on Juiy 22, 2015, he
requested, and was granted, a hearing before an administrative
law judge ("ALJ") (Tr. 208, 253).

On July 18, 2017, plaintiff and his attorney appeared
before ALJ John Pope for a hearing at which plaintiff and a
vocational expert testified (Tr. 167-201). On August 25, 2017,
the ALJ issued his decision finding that plaintiff was not
disabled (Tr. 84-92). This decision became the final decision of
the Commissioner on June 26, 2018 when the Appeals Council denied
plaintiff's request for review (Tr. 1-4). Plaintiff timely
commenced this action on August 7, 2018 seeking review of the
Commissioner's decision (Complaint, dated Aug. 7, 2018 (D.I. 1)

("Compl.™)).

 

‘tT recite only those facts relevant to my resolution of the

pending motions. The administrative record that the Commissioner
filed pursuant to 42 U.S.C. § 405(g) (see Notice of Filing for
Administrative Record, dated July 16, 2018 (D.I. 8) ("Tr.") more

fully sets out plaintiff's medical history.

2

 

 

 
B, Social Background

Plaintiff was born on November 8, 1975 and was 39 years
old at the time he filed his application for DIB (Tr. 294).
Plaintiff is divorced and lives with a friend in a house (Tr.
173-74). Plaintiff has a ninth grade education and received a
certificate from barber school (Tr. 175).

Plaintiff worked as a dishwasher at various restaurants
and facilities from January 1998 through December 2007 (Tr. 314)
Plaintiff then worked at a hotel as a dishwasher and banquet
setup and cleanup worker from February 2008 through June 2014
(Tr. 176, 314). Plaintiff testified at his hearing that he quit
working at the hotel so he could work as a dishwasher at Outback
Restaurant, but that he only worked there a week until August 30,
2014 -- the alleged onset date of his disability -- because he
was having problems with his hands and back (Tr. 177-78, 314).
Plaintiff testified that his former employment as a banquet setup
and cleanup worker required him to lift and carry objects between
60 and 100 pounds frequently (Tr. 197). It does not appear from
the record that plaintiff ever completed a "Function Report" and

his "Disability Report" is mostly blank (Tr, 312-18).

 

 
Cc. Medical Background

1. Medical Records Pre-Dating
the Relevant Time Period

a. Florida Hospital
Surgery Center

Plaintiff visited Florida Hospital Surgery Center on
February 4, 2014 and reported "moderate" pain in his lower back
and groin which he attributed to lifting tables at work the night
before (Tr. 379). Plaintiff further reported that the pain
increased with movement (Tr. 379). It is unclear from the record
who examined plaintiff, but he was diagnosed with a back sprain
and groin strain (Tr. 380).

Plaintiff visited Florida Hospital Surgery Center again
on July 3, 2014 and reported pain and weakness in his hands that
radiated into his arms and chest pain (Tr. 372-73}. The
handwritten examination notes from this visit are largely
illegible; however, alli of plaintiff's cardiac tests appeared to

be normal (Tr. 372-76).

 

 

 
2. Medical Records for
the Relevant Time Period

a. Bronx Lebanon Hospital

Plaintiff underwent an MRI of his cervical spine’® on
February 23, 2015, which revealed mild to moderate degenerative
changes at C2-C3, C3-C4, C4-C5 and C5-C6 (Tr. 357-59). No
significant stenosis? was noted, but there was significant
narrowing of the neural foramen’ at C5-C6, causing an impingement
of the exiting left C6é nerve root (Tr. 358).

Plaintiff visited Dr. Michel Bornacelly, a general
practitioner, on April 22, 2015 and reported that he was having

chronic neck pain and was scheduled for an anterior cervical

 

*The cervical region of the spine is located closest to the
skuil and is made up of vertebrae Cl through C7. Anatomy of the
Human Spine, Mayfield Brain & Spine, available at

https://www.mayfieldclinic.com/PE-AnatSpine.htm (last visited
August 5, 2019).

Spinal stenosis is the narrowing of spaces within the
spinal cord, which can put pressure on nerves, See Spinal.
Stenosis Overview, Mayo Clinic, available at,
https: //www.mayoclinic, org/diseases-conditions/spinal—
stenosis/symptoms-causes/syc~20352961 (last visited August 5,
2019).

4‘Foraminal encroachment or narrowing means that degeneration
of the spinal column has caused an obstruction of the foramina —-
open spaces on either side of the vertebrae through which spinal
nerves pass on their way to other parts of the body. Foraminal
Encroachment, Laser Spine Institute, available at
https: //www. laserspineinstitute.com/back problems/foraminal_steno
sis/encroachment/ (last visited August 5, 2019).

5

 

 
discectomy and fusion ("ACDF") surgery” the following day (Tr.
354). Dr. Bornacelly cleared plaintiff for surgery and noted
that plaintiff's pain appeared to be well controlled with medica—
tion (Tr. 355).

Dr. Joshua Auerbach, an orthopedic surgeon, performed
the ACDF surgery on April 23, 2015 and an MRI revealed that the
procedure had improved plaintiff's spine alignment at C5-C6o (Tr.
400-01}.

Plaintiff had a post-operative visit with Dr. Auerbach
on May 7, 2015 and reported that he was experiencing some pain in
his neck, but no longer had pain radiating into his arms (Tr.
353). Plaintiff exhibited full muscle strength and normal
reflexes and sensations (Tr. 353). Dr. Auerbach opined that
plaintiff showed complete neurological improvement since the
surgery (Tr. 353).

Plaintiff visited Dr. Bornacelly again on May 20, 2015
and reported improvement in his neck pain and mobility (Tr. 351}.
Dr. Bornacelly recommended that plaintiff continue with his

medication (Tr. 352}.

 

SACDF is a surgery to remove a herniated or degenerative
disc in the neck. An incision is made in the throat area to
reach and remove the disc and a graft is inserted to fuse
together the bones above and below the disc. Patients typically
are discharged the same day. Anterior Cervical Discectomy &
Fusion (ACDF}), Mayfield Brain & Spine Institute, available at,
https://mayfieldclinic.com/pre_acdf.htm (last visited August 5,
2019).

 

 

 
Plaintiff underwent MRIs of his cervical spine on June
9, 2015 and July 21, 2015, which revealed no abnormalities,
unusual swelling or loosening of the hardware inserted during the

course of his ACDF fusion surgery (Tr. 403-06).

b. Dr. Allen Meisel

Plaintiff visited Dr. Allen Meisel, an internist, for
an independent medical evaluation on July 6, 2015 (Tr. 361).
Plaintiff reported pain in his right shoulder that he described
as a nine out of ten in severity, but that his medication reduced
it to a four out of ten (Tr. 361). Plaintiff further reported
that he had a small mass on each of his testicles that caused him
pain when he sat for more than 20 to 25 minutes at a time (Tr.
361). Plaintiff stated that he was able to dress and bathe
himself and cook twice a week, but that he was unable to clean,
do laundry, shop or lift objects over ten pounds (Tr. 362).

Plaintiff presented with a normal gait® and was able to
rise from the examination table without assistance (Tr. 362).
Plaintiff exhibited limited range of motion in his cervical spine
and right shoulder, but exhibited full range of motion in his

lumbar spine, hips, knees and ankles (Tr. 363). He exhibited

 

‘Cait refers to the manner and style of walking. Dorland's
Tllustrated Medical Dictionary, 753 (32nd ed. 2012)
{"Dorland's").

 

 

 
full muscle and grip strength and his reflexes and sensations
were normal (Tr. 364).

Dr. Meisel diagnosed plaintiff with status post neck
surgery, bilateral testicular masses that were scheduled for
surgery and elevated cholesterol, and opined that plaintiff had
"moderate restrictions” on carrying and lifting because of his

recent cervical spinal surgery (Tr. 364).

c. Montefiore Medical Center’

Plaintiff visited Dr. Sayed Emal Wahezi, a physiatrist,
at Montefiore Medical Center on June 6, 2016 for removal of his
trial cervical spinal cord stimulator® (Tr. 410). Plaintiff
reported back pain during this visit, but complete improvement in

his neck and right shoulder (Tr. 410). Dr. Wahezi diagnosed

 

'A large portion of medical records from Montefiore Medical
Center pertain to plaintiff's hemorrhoid removal surgery {Tr.
645-78). Because plaintiff does not list hemorrhoids as one of
his disabling impairments, I shall not address these records.

®A spinal cord stimulator is a small device that is
surgically placed under the skin and sends a mild electric
current to the spinal cord to mask pain signals before they reach
the brain. Spinal Cord Stimulator, Mayfield Brain & Spine
Institute, available at, https://mayfieldclinic.com/pre stim.htm
(last visited August 5, 2019). The record does not reflect when
plaintiff's trial cervical spinal cord stimulator was impianted.

8

 

 

 
plaintiff with chronic cervical radiculopathy® and referred
plaintiff to Dr. William Caldwell, an orthopedist (Tr. 412, 438).

Plaintiff visited Dr. Caldwell, on June 17, 2016 and
reported neck and right shoulder pain, but that his trial cervi-
cal spinal cord stimulator had eliminated his pain and he was
interested in a permanent implant (Tr. 447). Plaintiff exhibited
some pain and stiffness in his neck, but exhibited fuli range of
motion and his neurological examination was normal (Tr. 449-50).

Plaintiff visited Dr. Aurada Cholapranee, an internist,
on November 29, 2016 to have his testicular masses examined (Tr.
495-96). Plaintiff reported that he was not experiencing pain in
his testicles, but reported some urinary incontinence and
frequency if he did not take Flomax (Tr, 495-96). Plaintiff did
not want a biopsy of the masses (tr. 496). Plaintiff also
reported that his back and neck pain had greatly improved with
his spinal cord stimulator (Tr. 496). Aside from the testicular
masses, plaintiff's physical examination was normal (Tr. 498).

Plaintiff visited Dr. Laura Douglass, a urologist, on
January 4, 2017 for examination of his testicular masses (Tr.
710). Dr. Douglass performed a scrotal sonogram with a doppler
to measure the masses and noted that they remained largely

unchanged since plaintiff's last visit (Tr. 710). Dr. Douglass

 

SRadiculopathy is any disease of the nerve roots commonly
caused by inflammation or impingement of the nerve. Dorland'’s at
L571.

 

 
diagnosed plaintiff with bilateral testicular nodules that

appeared stable (Tr. 710).
3. Supplemental Evidence

After plaintiff's hearing before the ALJ on July 18,
2017, plaintiff's counsel submitted additional medical records to
the Commissioner (Tr. 8-80, 96-164). The medical evidence that
pertains to the relevant period of August 30, 2014, the alleged
onset date of disability, through August 25, 2017, the date of

the ALJ's written decision,’® is summarized below.
a. Montefiore Medical Center

Plaintiff underwent MRIs of his cervical spine on
October 1 and November 16, 2015, which revealed no abnormalities
from his prior discectomy and anterior fusion surgery, but some
moderate cervical spinal canal stenosis at C5-C6 (Tr. 149-53}.

Plaintiff visited Dr. Nrupen Baxi, a neurosurgeon, on
September 2, 2016 complaining of chronic right arm pain (Tr.

154). Dr. Baxi discussed the option of permanent implantation of

 

“SSA regulations define the relevant period as the date of
the alleged onset of disability through the date of the ALJ's
written decision. See 20 C.F.R. § 404.970(a) (5); Armstrong v.
Berryhill, 16-CV-1404 (DUS), 2018 WL 1357378 at *5 (N.D.N.Y. Mar.
14, 2018); Rodriguez v. Berryhill, 16 Civ. 8752 (AJP), 2017 WL
3701220 at *6 n.3 (S.D.N.Y. Aug. 28, 2017) (Peck, M.J.); Vasquez
vy. Comm'r of Soc. Sec., 14 Civ. 6900 (JCF), 2015 WL 4562978 at *3
n.15 (S.D.N.Y. July 21, 2015) (Francis, M.J.).

10

 

 
a cervical spinal cord stimulator to address the pain because
plaintiff reported complete pain relief with his previous trial
stimulator (Tr. 154). Plaintiff followed up with Dr, Baxi on
September 23, 2016 and reported that his neck pain was a ten out
of ten (Tr. 155). Plaintiff exhibited full muscle strength and
normal sensations in his arms and legs during this examination,
put exhibited slightly diminished reflexes and limited range of
motion in his neck (Tr. 157). Dr. Baxi diagnosed plaintiff with
neck pain and recommended that plaintiff be cleared by a urolo-
gist with respect to his testicular masses before surgery to
implant a permanent cervical spinal cord stimulator (Tr. 157-58).

Dr. Baxi implanted this stimulator on October 13, 2016
after it was determined that a testicular biopsy was not neces—
sary (Tr. 159-64).

Plaintiff visited Dr. Kara L. Watts, a urologist, on
April 17, 2017 for a follow-up examination of his testicular
masses (Tr. 97-115). After examining the masses with a doppler,
Dr. Watts noted that there were no significant changes in the
masses since plaintiff's last examination (Tr. 97-115).

Plaintiff visited Dr. Watts again on May 17, 2017 (Tr.
116-25). Dr. Watts opined that given the minimal growth of
plaintiff's masses over the last three years, that the likelihood

that plaintiff had an aggressive form of testicular cancer was

il

 

 

 
minimal and recommended that he return for a follow-up sonogram
in six months (Tr. 118).

Plaintiff visited Dr. Watts again on August 21, 2017
(Tr. 126). Based on his sonography, Dr. Watts opined that there
was minimal change in plaintiff's testicular lesions and recom-

mended another sonography in six months (Tr. 131).

D. Proceedings Before the Abd

1, Plaintiff's Testimony

Plaintiff testified that he was still experiencing pain
in his neck, shoulders, arms and back at the time of the hearing
(Tr. 192-94). Plaintiff reported that he was not currently
taking any pain medication, but that he was still using his
spinal cord stimulator (Tr. 188, 195). He claimed that because
of his ongoing pain, he was unable to walk more than a block, to
stand more than an hour or to lift objects weighing more than ten
pounds (Tr. 181-82). Plaintiff further testified that his daily
activities included making breakfast, dressing and bathing
himself, going shopping, watching television and playing video
games (Tr. 189-92).

With respect to plaintiff's testicular masses, plain-
tiff testified that the masses were too small for the doctors to
biopsy, but that they were continuing to monitor them every six

months (Tr. 181}.

12

 

 
2. Vocational Expert's Testimony

Vocational expert Celena Earl ("the VE") also testified
at the hearing. The VE testified that plaintiff's past work,
described in the United States Department of Labor's Dictionary
of Occupational Titles ("DOT") as a cleanup worker, DOT Code
381.687-014, was considered heavy, unskilled work, and that his
past work as a kitchen helper, DOT Code 318.687-014, was
considered medium, unskilled work (Tr. 199). The ALJ did not

pose any hypotheticals to the VE.

III. Analysis

A. Applicable
Legal Principles

i. Standard of Review

The Court may set aside the final decision of the
Commissioner only if it is not supported by substantial evidence
or if it is based upon an erroneous legal standard. 42 U.S.C. 8
405(g); Lockwood v. Comm'r of Soc. Sec. Admin., 914 F.3d 87, 91
(2d Cir. 2019); Selian vy. Astrue, 708 F.3d 409, 417 (2d Cir.
2014) (per curiam); Talavera y. Astrue, 697 F.3d 145, 151 (2d
Cir. 2012); Burgess _v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).
Moreover, the court cannot "affirm an administrative action on

grounds different from those considered by the agency."

13

 

 

 
Lesterhuis v. Colvin, 805 F.3d 83, 86 (2d Cir. 2015), quoting
Burgess v. Astrue, supra, 537 F.3d at 128.

The Court first reviews the Commissioner's decision for
compliance with the correct legal standards; only then does it
determine whether the Commissioner's conclusions were supported
by substantial evidence. Byam v. Barnhart, 336 F.3d 172, 179 (2d
Cir. 2003), citing Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir.
1999), "Even if the Commissioner's decision is supported by
substantial evidence, legal error alone can be enough to overturn
the Ali's decision." Ellington v. Astrue, 641 F. Supp. 2a 322,
328 (S.D.N.Y. 2009) (Marrero, D.J.). However, "where application
of the correct legal principles to the record could lead to only
one conclusion, there is no need to require agency reconsidera-
tion." Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987).

"’oubstantial evidence’ is 'more than a mere scintilla.
It means such evidence as a reasonable mind might accept as
adequate to support a conclusion. '" Talavera v. Astrue, supra,
697 F.3d at 151, quoting Richardson y. Perales, 402 U.S. 389, 401
(1971). Consequently, “[e]ven where the administrative record
may also adequately support contrary findings on particular
issues, the ALJ's factual findings 'must be given conclusive
effect' so long as they are supported by substantial evidence."
Genier v. Astrue, 606 F.3d 46, 49 {2d Cir. 2010) {per curiam),

quoting Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir, 1982).

14

 

 
Thus, "({i]n determining whether the agency's findings were
supported by substantial evidence, 'the reviewing court is
required to examine the entire record, inciuding contradictory
evidence and evidence from which conflicting inferences can be
drawn.'" Selian v. Astrue, supra, 708 F.3d at 417 (citation
omitted).

2. Determination

Of Disability

A claimant is entitled to DIB if he can establish an
"inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impair-
ment which can be expected to... last for a continuous period

of not less than 12 months."!! 42 U.S.C. § 423(d} (1) (A)? see

 

Barnhart v. Walton, 535 U.S. 212, 217-22 (2002) (both impairment

 

and inability to work must last twelve months). The impairment
must be demonstrated by “medically acceptable clinical and
laboratory diagnostic techniques," 42 U.S.C. § 423(d) (3), and it
Tust be

of such severity that [the claimant] is not only unable

to do his previous work but cannot, considering [the
claimant's] age, education, and work experience, engage

 

phe standards that must be met to receive SSI benefits
under Title XVI of the Act are the same as the standards that
must be met in order to receive DIB under Titie II of the Act.
Barnhart v. Thomas, 540 U.S. 20, 24 (2003). Accordingly, cases
addressing the former are equally applicable to cases involving
the latter.

15

 

 

 
in any other kind of substantial gainful work which
exists in the national economy, regardless of whether
such work exists in the immediate area in which [the
claimant] lives, or whether a specific job vacancy
exists for [the claimant], or whether [the claimant]
would be hired if [the claimant] applied for work.
42 U.S.C. § 423{(d) (2) (A). In addition, to obtain DIB, the
claimant must have become disabled between the alleged onset date
and the date on which he was last insured. See 42 U.S.C. §§
416(i), 423(a); 20 C.F.R. §§ 404.130, 404.315; McKinstry v.
Astrue, 511 F. App'x 110, 111 (2d Cir. 2013) (summary order},
citing Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008). In
making the disability determination, the Commissioner must
consider: "'(1) the objective medical facts; (2) diagnoses or
medical opinions based on such facts; (3) subjective evidence of
pain or disability testified to by the claimant or others; and
(4) the claimant's educational background, age, and work experi-
ence.'" Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (per
curiam), quoting Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.
1983) (per curiam).

In determining whether an individual is disabled, the
Commissioner must follow the five-step process required by the
reguiations. 20 C.F.R. § 404.1520(a) (4) (i)-(v); see Selian v.
Astrue, supra, 708 F.3d at 417-18; Talavera v. Astrue, supra, 697
F.3d at 151. The first step is a determination of whether the

claimant is engaged in substantial gainful activity ("SGA"). 20

C.F.R. § 404.1520(a) (4) (i). If he is not, the second step

16

 

 
requires determining whether the claimant has a “severe medically
determinable physical or mental impairment." 20 C.F.R.
§ 404.1520{(a) (4) (ii). If the claimant does not have a severe
medically determinable impairment or combination of impairments,
he is not disabled. See Henningsen v. Comm'r of Soc. Sec.
Admin., 111 F. Supp. 3d 250, 264 (E.D.N.Y. 2015); 20 C.F.R. §
404.1520(c). If he does, the inquiry at the third step is
whether any of claimant's impairments meet one of the listings in
Appendix 1 of the regulations. 20 C.F.R. § 404.1520(a) (4) (i111).
Tf the answer to this inquiry is affirmative, the claimant is
disabled. 20 C.F.R. § 404.1520 (a) (4) (111i).

Tf the claimant does not meet any of the listings in
Appendix 1, step four requires an assessment of the claimant's
residual functional capacity ("RFC") and whether the claimant can
still perform his past relevant work given his RFC. 20 C.F.R.
§ 404.1520(a) (4) (iv); see Barnhart v. Thomas, Supra, 540 U.S. at
24-25. If he cannot, then the fifth step requires assessment of
whether, given the claimant's RFC, he can make an adjustment to
other work. 20 C.F.R. § 404.1520(a) (4) (v). If he cannot, he
will be found disabled. 20 C.F.R. § 404.1520 {a) (4) (v).

RFC is defined in the applicable regulations as "the
most (the claimant} can still do despite his limitations."
20 C.F.R. § 404.1545(a) (1). To determine RFC, the ALJ

"tidentiflies] the individual's functional limitations or re-

1?

 

 

 
strictions and assess[es}] .. . his work-related abilities on a
function-by-function basis, including the functions in paragrapns
(b), (ce), and (d) of 20 [C.F.R. §] 404.1545... 2°" Cichocki Vv.
Astrue, 729 F.3d 172, 176 (2d Cir. 2013) (per curiam), quoting
Social Security Ruling ("SSR") 96-8p, 1996 WL 374184 at *1 (July
2, 1996). The results of this assessment determine the claim~
ant's ability to perform the exertional demands of sustained work
which may be categorized as sedentary, light, medium, heavy or
very heavy.!? 20 C.F.R. § 404.1567; see Schaal v. Apfel, 134
F.3d 496, 501 n.6 (2d Cir. 1998). This ability may then be found
to be limited further by nonexertional factors that restrict the
claimant's ability to work.'® See Michaelis v. Colvin, 621 F.
App'x 35, 38 n.4 (2d Cir. 2015) (summary order); Zabala v.
Astrue, 595 F.3d 402, 410-11 (2d Cir. 2010).

The claimant bears the initial burden of proving
disability with respect to the first four steps. Once the

claimant has satisfied this burden, the burden shifts to the

 

2Ryertional limitations are those which “affect only [the
claimant's] ability to meet the strength demands of jobs (sit-
ting, standing, walking, lifting, carrying, pushing, and pull-
ing).”" 20 C.F.R. § 404.1569a(b).

yNonexertional limitations are those which "affect only
(the claimant's] ability to meet the demands of jobs other than
the strength demands," including difficulty functioning because
of nervousness, anxiety or depression, maintaining attention or
concentration, understanding or remembering detailed instruc-
tions, seeing or hearing, tolerating dust or fumes, or manipula-
tive or postural functions, such as reaching, handling, stooping,
climbing, crawling or crouching. 20 C.F.R. $ 404.1569a(c).

18

 

 
Commissioner to prove the final step -~ that the claimant's RFC
allows the claimant to perform some work other than his past
work, Selian v. Astrue, supra, 708 F.3d at 418; Burgess v.
Astrue, supra, 537 F.3d at 128; Butts v. Barnhart, 388 F.3d 377,

383 (2d Cir. 2004), amended in part on other grounds on reh'g,

 

416 F.3d 101 (2d Cir. 2005).

In some cases, the Commissioner can rely exclusively on
the Medical-Vocational Guidelines (the "Grids") contained in
C.F.R. Part 404, Subpart P, Appendix 2 when making the determina-
tion at the fifth step. Gray v. Chater, 903 F. Supp. 293, 297-98
(N.D.N.Y. 1995). "The Grid[s] take[] into account the claimant's
RFC in conjunction with the claimant's age, education and work
experience. Based on these factors, the Grid[s] indicate[]
whether the claimant can engage in any other substantial gainful
work which exists in the national economy." Gray vy, Chater,
supra, 903 F. Supp. at 298; see Butts v. Barnhart, supra, 388
F.3d at 383.

Exclusive reliance on the Grids is not appropriate
where nonexertional limitations "significantly diminish [a
claimant's] ability to work." Bapp v. Bowen, 802 F,2d 601, 603
(2d Cir. 1986); accord Butts v. Barnhart, supra, 388 F.3d at 383.
"Significantly diminish" means "the additional loss of work
capacity beyond a negligible one or, in other words, one that so

narrows a claimant's possible range of work as to deprive him of

19

 

 

 

 
a meaningful employment opportunity." Bapp v. Bowen, Supra, 802
F.2d at 606 (footnote omitted); accord Selian v. Astrue, Supra,
708 F.3d at 421; Zabala v. Astrue, supra, 595 F.3d at 411.
Before an ALJ determines that sole reliance on the Grids is
proper in determining whether a plaintiff is disabled under the
Act, he must ask and answer the intermediate question —- whether
the claimant has nonexertional limitations that significantly
diminish her ability to work; an ALJ's failure to explain how he
reached his conclusion to this question is “plain error". See
Maldonado v. Colvin, 15 Civ. 4016 (HBP), 2017 WL 775829 at *21-
*23 (S.D.N.Y. Feb. 23, 2017) (Pitman, M.J.); see also Bapp v.
Bowen, supra, 802 F.2d at 606 ; St. Louis ex rel, D.H. v. Comm! ©
of Soc. Sec., 28 F. Supp. 3d 142, 148 (N.D.N.Y. 2014); Baron v.
Astrue, 11 Civ. 4262 (JGK) (MHD), 2013 WL 1245455 at *19 (S.D.N.Y.
Mar. 4, 2013) (Dolinger, M.J.} (Report & Recommendation) ,
adopted at, 2013 WL 1364138 (S.D.N.Y. Mar. 26, 2013) (Koeltl,
D.J.). When the ALJ finds that the nonexertional limitations do
significantly diminish a claimant's ability to work, then the
Commissioner must introduce the testimony of a vocational expert
or other similar evidence in order to prove “that jobs exist in
the economy which [the} claimant can obtain and perform." Butts

vy. Barnhart, supra, 388 F.3d at 383-84 (internal quotation marks

 

omitted); see Heckler v. Campbell, 461 U.S. 458, 462 n.5 (1983)

("If an individual's capabilities are not described accurately by

20

 

 
a rule, the regulations make clear that the individual's particu-

lar limitations must be considered.").
B. The ALJ's Decision

The ALJ applied the five-step analysis described above
and determined that plaintiff was not disabled (Tr. 84-93),

As an initial matter, the ALU found that plaintiff met
the insured status requirements of the Act through December 31,
2019 (Tr. 86).

At step one, the ALJ found that plaintiff had not
engaged in SGA since August 30, 2014 (Tr. 86).

At step two, the ALJ concluded that plaintiff suffered
from the severe impairment of cervical stenosis with myelopathy”
(Tr. 86). The ALJ also concluded that plaintiff suffered from
the non-severe impairments of testicular masses and high
cholesterol (Tr, 86-87).

At step three, the ALJ found that plaintiff's impair-
ments did not meet or medically equal the criteria of the listed
impairments and that plaintiff was not, therefore, entitled to a
presumption of disability (Tr. 87). In reaching his conclusion,
the ALJ stated that he gave specific consideration to Listing

1.04 and found that the medicai record did "not include evidence

 

“Myelopathy refers to functional disturbances or
pathological changes in the spinal cord, Dorland's at 1221.

al

 
of nerve root compression, spinal arachnoiditis or lumbar spinal
stenosis", or "an inability to ambulate effectively" (Tr. 87).
The ALJ then determined that plaintiff retained the RFC
to perform a full range of medium work’? with no limitations (Tr.
87). In reaching his RFC determination, the ALJ found that
plaintiff did not have any treating physicians with respect to
his cervical spine impairment. However, the ALJ afforded only
"some weight" to consultative physician Dr. Meisel's July 6, 2015
opinion that plaintiff had "a moderate restriction of carrying
and lifting due to the effects of his fusion surgery" because it
was given “only three months removed" from plaintiff cervical
spinal fusion surgery and, thus, was not completely “indicative
of [plaintiff's] condition as a whole" (Tr. 91). The ALJ aiso
considered the MRIs of plaintiff's cervical spine, plaintiff's
cervical spinal fusion surgery, the treatment notes ef other
physicians and plaintiff's testimony in determining plaintiff's
RFC (Tr. 88-91). The ALJ found that while plaintiff's medically
determinable impairments could reasonably have caused his alleged
symptoms, his statements concerning the intensity, persistence

and limiting effects of these symptoms were not entirely consis-—

 

phe regulations define "medium work" as work which
"involves lifting no more than 50 pounds at a time with frequent
lifting or carrying of objects weighing up to 25 pounds." 20
C.F.R. § 404.1567 (c).

22

 

 
tent with the medical evidence and other evidence in the record
{Tr. 88-90).

At step four, the ALJ concluded that plaintiff could
perform his past relevant work as a kitchen helper because the VE
had defined that job as a medium exertion position as it is
performed in the national economy (Tr. 92).

C. <Anaiysis of
the ALJ's Decision

Plaintiff contends that the ALJ's disability determina-
tion was erroneous because (1) the ALJ erred when he found that
plaintiff's impairment did not meet or medically equal Listing
1.04; (2) the ALJ's finding that plaintiff had the RFC to do
medium work was not supported by substantial evidence; (3) the
ALJ failed to develop the record because he failed to obtain a
medical opinion from plaintiff's treating physician, Dr.
Caldwell; (4) the ALJ incorrectly relied on the VE's testimony
and (5) plaintiff's new evidence that was submitted to the
Appeals Council supported a finding of disability and the Appeals
Council erred in not considering it (Memorandum of Law in Support
of Plaintiff's Cross-Motion for Judgment on the Pleadings, dated
Apr. 22, 2019 (D.I. 21) ("Pl. Memo.")). The Commissioner con-
tends that the ALJ's decision was supported by substantial

evidence and should be affirmed (Memorandum of Law in Support of

23

 

 
Defendant's Motion for Judgment on the Pleadings, dated Jan. 22,
2019 (D.I. 15) ("Def. Memo.")}).

As described above, the ALJ went through the sequentiai
process required by the regulations. The ALJ's analysis at steps
one and two were decided in plaintiff's favor, and the Commis-—
sioner has not challenged those findings. I shall, therefore,
limit my discussion to addressing whether the AlJ's analysis at
steps three and four complied with the applicable legal standards

and was supported by substantial evidence.
1. Step 3: The Listings

At step three, the ALJ found that plaintiff's cervical
stenosis impairment was not severe enough to meet or medically
equal the impairments listed in Section 1.04 (Tr. 87, citing 20
C.F.R. Pt. 404, Subpt. P, App. 1). To show that an impairment
meets or is medically equal to a listing, a claimant must show
that his impairments "meet all of the specified criteria."
Sullivan v. Zebley, supra, 493 U.S. at 530; accord Solis v.
Berryhill, 692 F. App'x 46, 48 (2d Cir. 2017); King v. Astrue, 32
F., Supp. 3d 210, 218 (N.D.N.¥. 2012). If a claimant's impairment
"manifests only some of those criteria, no matter how severely,”
the impairment does not qualify. Sullivan_y. Zebley, Supra, 493
U.S. at 530; see also Scully v. Berryhill, 282 F. Supp. 3d 628,

636 (S.D.N.Y. 2017) (Gorenstein, M.J.). To satisfy this burden,

24

 

 
a claimant must show abnormal physical findings that "must be
determined on the basis of objective observation during the
examination and not simply a report of the individual's allega-
tion." 20 C.F.R. pt. 404, Subpt. P, App. 1, & 1.00(D}.

Section 1.04 addresses disorders of the spine and
requires a showing of a "compromise of a nerve root... or the

spinal cord" with one or more of the following:

(A) Evidence of nerve root compression characterized
by neuro-anatomic distribution of pain, limitation of
motion of the spine, motor loss (atrophy with associ-
ated muscle weakness) accompanied by sensory or reflex
loss and, if there is involvement of the lower back,
positive straight-leg raising test (sitting and su-
pine); or

(B) Spinal arachnoiditis, confirmed by an operative
note or pathology report of tissue biopsy, or by appro-
priate medically acceptable imaging, manifested by
severe burning or painful dysesthesia, resulting in the
need for changes in position or posture more than once
every 2 hours; or

(Cc) Lumbar spinal stenosis resulting in
pseudoclaudication, established by findings on appro-
priate medically acceptable imaging, manifested by
chronic nonradicular pain and weakness, and resulting
in inability to ambulate effectively.

20 C.F.R. pt. 404, Subpt. P, App. 1, § 1.04.
The ALJ found that the medical record did "not include

evidence of nerve root compression, spinal arachnoiditis or
lumbar spinal stenosis", or "an inability to ambulate effec-
tively” (Tr. 87). Plaintiff maintains that remand is required

because the ALJ incorrectiy stated that there was no evidence of

25

 

 

 
nerve root compression in the record and that there was evidence
that plaintiff had an "inability to perform fine and gross
movements effectively" (Pl. Memo. at 16-17). While plaintiff
does not specify which subsection of Listing 1.04 he purports to
meet, it is obvious that the only subsection applicable here is
1.04(A) considering there is no mention or allegation of spinal
arachnoiditis or lumbar spinal stenosis anywhere in the medical
record.

As plaintiff correctly points out, his February 23,
2015 cervical spine MRI revealed that there was an impingement of
the exiting C6 nerve root that required him to have cervical
fusion surgery (Tr. 358}. Thus, it appears that the ALJ erred in
stating that the medical record did "not include evidence of
nerve root compression" (Tr. 87). However, any such error was
harmiess because a review of the overall treatment period sup-
ports the finding that not all the criteria listed in Listing
1.04(A) were met and the ALJ's ruling is, therefore, supported by
substantial evidence. See King v. Astrue, supra, 32 F. Supp. 3d
at 219 (remand not required where ALJ “erred in failing to
explicitly reconcile [a] conflict in the record" concerning
Section 1.04(A) because even with this error, there was substan-
tial evidence to show plaintiff did not meet all of the required

criteria).

26

 
Any evidence of nerve compression was not accompanied
by all the aggravating factors required by Listing 1.04(A} --
namely, motor loss accompanied by sensory or reflex loss. There
does not appear to be a single medical examination throughout the
relevant period that documents any of these aggravating factors
with the exception of one examination on September 23, 2016 where
plaintiff exhibited slightly diminished reflexes (Tr. 157).

After plaintiff's surgery, he exhibited full muscle strength and
normal reflexes and sensations at examinations on May 7, 2015,
July 6, 2015 and June 17, 2016 (Tr. 353, 364, 449-50). While
plaintiff argues that he suffers from an inability to perform
fine and gross movements effectively, he does not cite to any
medical evidence supporting this and relies entirely on his own
subjective complaints of pain (Pl. Memo. at 16-17). See 20
C.F.R. pt. 404, Subpt. P, App. 1, § 1.00(D) (claimant's burden of
showing he met a listing cannot be satisfied by "simply a report
of the individual's allegation"). in fact, the record shows that
plaintiff reported improvement with his neck pain and mobility at
his post-operative examination on May 20, 2015 (Tr. 351).

Thus, plaintiff is not entitled to remand because
substantial evidence supports the conclusion that plaintiff did
not meet all the criteria required to meet or medically equal

Listing 1.04(A). King v. Astrue, supra, 32 F. Supp. 3d at 219.

27

 

 

 
2. Step 3: the ALJ's
RFC Determination

The ALJ found that plaintiff had the RFC to perform
medium work with no limitations. Again, the ALJ's RFC finding is
supported by substantial evidence.

As the ALd correctly pointed out, plaintiff's treatment
for his cervical spine impairment was sporadic, and the treatment
he received appeared to be successful. Dr. Auerbach performed
ACDF surgery on plaintiff on April 23, 2015 (Tr. 400-01). Dr.
Auerbach opined that plaintiff showed complete neurological
improvement from this procedure and plaintiff reported improve-
ment in his neck pain and mobility at a follow-up appointment on
May 20, 2015 (Tr. 352-53). Plaintiff also underwent MRIs of his
cervical spine on June 9 and July 15, 2015, which revealed no
abnormalities (Tr. 403-06).

Plaintiff did not consult any physician concerning his
cervical impairment until almost a year later when he visited Dr.
Wahezi on June 6, 2016 for the removal of his spinal cord
stimulator trial (Tr. 410). This treatment also appeared to be
successful as plaintiff reported complete improvement in his neck
and right shoulder pain with use of the stimulator (Tr. 410).

Dr. Caldwell noted that plaintiff exhibited full range of motion
in his neck on June 17, 2016 and that his neurological examina-
tion was normal (Tr. 449-50). Plaintiff did not seek treatment

28

 

 
again until September 2016 when he reported right arm and neck
pain to Dr. Baxi (Tr. 154-58). Dr. Baxi implanted a permanent
spinal cord stimulator a month later, which again improved
plaintiff's condition significantly (Tr. 159-64). Plaintiff
testified at the hearing that he is no longer taking pain medica-
tion because he uses his stimulator for pain management (Tr.
195).

Furthermore, there is no objective medical evidence or
opinion evidence in the record pertaining to the relevant period
that corroborates plaintiff's assertion that he is unable to
perform medium work. The only physician who assessed plaintiff's
funetional limitations was consultative physician, Dr. Meisel,
who opined that plaintiff had some "moderate" lifting and carry-
ing restrictions due to his recent cervical fusion surgery (Tr.
364). However, Dr. Meisel also found that plaintiff had full
range of motion in his lumbar spine, hips, knees and ankles and
exhibited full muscle and grip strength and normal reflexes and
sensations (Tr. 363-64). This examination is not inconsistent
with an RFC finding of medium exertion,

Thus, the ALJ's RFC finding is supported by substantial

evidence.

29

 

 

 
a. Duty to Develop the Record

Plaintiff maintains that the ALJ's RFC finding was
erroneous because he incorrectly stated that plaintiff had no
treating physicians and should have obtained a medical source
statement from Dr. Caldwell (Pl. Memo. at 10-11).

"The ALJ's duty to develop the record includes seeking
opinion evidence, usually in the form of medical source state-
ments, from the claimant's treating physicians." Martinez v.

Comm'r of Soc. Sec., 16 Civ. 2298 (PGG)(BCM), 2017 WL 9802837 at

 

*13 (S.D.N.Y. Sept. 19, 2017) (Moses, M.J.) (Report &
Recommendation), adopted at, 2018 WL 1474405 (S.D.N.Y¥. Mar. 26,
2018) (Gardephe, D.J.), citing 20 C.F.R. §§ 404.1513 (b) (6)
(2013), 416.913 (b) (6) (2013).

However, contrary to plaintiff's allegations, the ALJ
correctly found that Dr. Caldweil was not a treating physician.
According to the record, plaintiff visited Dr. Caldwell once on
June 17, 2016 for neck and shoulder pain (Tr. 447-50).?® Al-
though there is "no minimum number of visits required to estab-
lish a treating physician relationship", "{a] physician who has
examined a claimant on one or two occasions is generally not

considered a treating physician." Nunez v. Berryhill, 16 Civ.

 

léplaintiff maintains that Dr. Caldwell implanted
plaintiff's trial spinal cord stimulator, however, no treatment
notes or records exist from that visit.

30

 

 

 
5078 (HBP), 2017 WL 3495213 at *23 (S.D.N.Y. Aug. 11, 2017)
(Pitman, M.J.), citing 20 C.F.R. § 404.1527(a) (2) (A treating
physician is one who the claimant has seen "with a frequency
consistent with medical practice for the type of treatment
required for [claimant's] medical condition" to establish an
"ongoing treatment relationship” with the claimant.).

In any event, remand would stili be unwarranted even if
Dr. Caldwell could be considered a treating physician because the
record here "contains sufficient evidence from which an ALJ can
assess the [plaintiff's] residual functional capacity." Tankisi
vy, Comm'r of Soc. Sec., 521 F. App'x 29, 34 (2d Cir. 2013)
(summary order). While the medical record pertaining to plain-
tiff's cervical impairment for the relevant period of August 30,
2014 through August 25, 2017 is relatively short, the AlJ's
decision shows that he considered all treatment notes from
plaintiff's physicians, including a medical source statement from
Dr. Meisel whose overall examination of plaintiff was consistent
with the ALJ's RFC finding. Pellam v. Astrue, 508 F. App'x 387,
90 n.2 (2d Cir. 2013) (summary order) ("[b]ecause {the consulta-
tive examiner's] opinion was largely consistent with the ALJ's
conclusions, we need not decide whether a record would be ren-
dered incomplete by the failure to request a medical source
opinion from a treating physician"). Moreover, the SSA regula-

tions state that "the lack of a [medical source] statement [does]

31

 

 
not, by itself, necessarily render the record incomplete."
Pellam v. Astrue, supra, 508 F. App'x at 90 n.2.

Thus, remand is not required merely to obtain a medical
source statement from Dr. Caldwell.

3. Step 4: the

VE's Testimony

Plaintiff next argues that the ALJ improperly founda
that plaintiff was capable of performing his past work as a
kitchen helper because he erred in relying on the VE's evaluation
of plaintiff's past work (Pl. Memo. at 13-14). Plaintiff main-
tains that the VE's testimony was flawed because she only
testified as to plaintiff's past work and not to his current
abilities (Pl. Memo. at 13). Plaintiff's argument Ls meritless
because the VE properly described plaintiff's past work as a
kitchen helper as medium exertion, unskilled work. Considering
the ALJ found that plaintiff had an RFC of medium work with no
additional limitations, there were no additional hypotheticals
that would have been appropriate to ask the VE. Moreover, the VE
is not qualified to testify as to plaintiff's physical abilities;
rather, her expertise lies in what jobs exist in the national
economy and what level of exertion is required to perform those
jobs.

Thus, the VE's testimony with respect to plaintiff's

past work was not flawed and the ALJ properly relied on it when

32

 

 
he determined that plaintiff was capable of performing his past
work as a kitchen helper as it is performed in the national

economy.??

A, Plaintiff's New Evidence

a. Evidence Submitted
to the Appeals Council

Plaintiff submitted additional medical records after
the ALJ's decision on August 25, 2017, but prior to the Appeals
Council's denial on June 26, 2018 (Tr. 8-166). These records
document treatment from October 1, 2015 through June 8, 2018 (Tr.
8-166). The Appeals Council found that there was not a
"reasonable probability” that the records documenting treatment
prior to the ALJ's August 25, 2017 decision "would [have] changed
the outcome of [the ALJ's] decision" and that the records docu-
menting treatment post-August 25, 2017 did not relate to the
period at issue because such evidence related to the period after
the ALd's decision (Tr. 2). The Appeals Council also advised

piaintiff of his right to file a new claim for disability for the

 

plaintiff also argues that because the VE did not testify
as to plaintiff's current abilities, the ALJ improperly
substituted his own arbitrary opinion in place of medical
evidence to determine plaintiff's RFC. Plaintiff's argument is
simply a rehashing of his previous challenges to the ALJ's RFC
analysis. As already discussed at length above, the ALJ's RFC
finding was not deficient and was supported by substantial
evidence.

33

 

 
time period after August 25, 2017 (Tr. 2). Plaintiff argues that
the Appeals Council erred in not considering this new evidence
(Pl. Memo. at 19-21).

"SSA regulations specify that if new and material
evidence is submitted after the [ALJ's] decision, the Appeals
Council shall consider it only where it relates to the period on
or before the date of the hearing decision." Vasquez v. Comm'r
of Soc. Sec., supra, 2015 WL 4562978 at *3 n.15, citing 20 C.F.R.
§§ 404.970(a) (5); accord Armstrong v. Berryhill, supra, 2018 WL
1357378 at *5; Rodriquez v. Berryhill, supra, 2017 WL 3701220 at
*6n.3.

Thus, with respect to the medical records that relate

 

to plaintiff's treatment after August 25, 2017, the Appeals
Council correctly found that this evidence was not relevant to
the time period for which benefits were denied because it post-
dates the ALJ's decision. Plaintiff's allegations that such

evidence "demonstrates that the severity of [p]laintiff's condi-

 

tions increased after the date of the [ALJ's] determination" is
of no matter because such allegations would be "better placed in
a new application for [DIB] benefits." Armstrong v. Berryhill,
supra, 2018 WL 1357378 at *5 (proper for the Appeals Council to

disregard evidence that was documented after the ALJ's written

 

plaintiff does not appear to challenge the Appeals
Council's determination that the records predating the ALJ's
decision would not have changed the ALJ's determination.

 

34

 
decision even though it showed a possible deterioration of
plaintiff's impairments); Pearson v. Astrue, 10-CV-0521 (MAD),
2012 WL 527675 at *11-12 (N.D.N.Y. Feb. 17, 2012) (rejecting
plaintiff's contentions that the Appeals Council should have
considered evidence that showed that the severity of plaintiff's
impairment had increased significantly post-hearing because
"lejvidence of a deteriorating condition is not material to the
ALJ's decision if it is documented after the ALJ rendered the
decision.").
b. Evidence Submitted
to the Court

Plaintiff also submitted additional medical records
with respect to the present motion that document treatment from
November 14, 2017 through February 2, 2019 (Declaration of Jack

Yoskowitz, Esgq., dated Apr. 22, 2019 (D.I. 22) ("Yoskiwitz
Decl.")). Plaintiff maintains that this additional evidence is
"new" and "material" and, thus, warrants remand for the Commis-
Sioner to consider it (Pl. Memo, at 22-25).

The Act permits a reviewing court to remand a case to
the Commissioner "upon a showing that there is new evidence," but
only if that new evidence is “material" and there is "good cause
for the failure to incorporate such evidence into the record in a

prior proceeding." 42 U.S.C. § 405(g); accord Perez v. Chater,

77 F.3d 41, 45 {2d Cir. 1996); Tirado v. Bowen, 842 F.2d 595, 597

35

 

 

 

 
(2d Cir. 1988); see also Diaz v. Colvin, 14 Civ. 2277 {(KPF}), 2015
WL 4402941 at *17 (S.D.N.Y. July 19, 2015) (Failla, D.J,) ("The
Act sets a stringent standard for remanding based on new evidence
alone."). New evidence is considered "material" if "it is (a)
relevant to [plaintiff's] condition during the time period for
which benefits were denied; (b) probative; and (c) reasonably
likely to have influenced the Commissioner to decide [plain-
tiff's] application differently." Henderson v. Berryhill, 342 F.
Supp. 3d 396, 403 (W.D.N.Y¥. 2018), citing Mulrain v. Comm'r of
Soc. Sec., 431 F. App'x 38, 39 (2d Cir. 2011) (summary order).
While the new evidence submitted by plaintiff appears
to be related to his cervical impairment, all of the records
relate to plaintiff's condition between three months and more
than two years after the ALJ's decision. The treatment records
do "not provide a probative or retrospective opinion of plain-
tiff's health before the ALJ rendered his decision" and "do not
suggest that fhis] symptoms were worse during the period under
consideration than the ALJ contemplated." Henderson Vv.
Berryhill, supra, 342 F, Supp. 3d at 403. Rather, "the new
evidence suggests at most that [plaintiff's} condition worsened
after the ALJ's decision, which is not a basis to remand."
Henderson v. Berryhill, supra, 342 F. Supp. 3d at 403 (quotation

marks and citation omitted); accord Armstrong vy. Berryhill,

 

36

 

 
supra, 2018 WL 1357378 at *5; Pearson v. Astrue, Supra, 2012 WL
527675 at *11-*12.

Thus, because plaintiff's new evidence does not relate
back to the relevant period, it is not material to my review and
remand is unwarranted. As discussed above, the more appropriate
action here would be for plaintiff to file a new disability claim

for the time period after the ALJ's determination.
IV. Conclusion

Accordingly, for all the foregoing reasons, the
Commissioner's motion for judgment on the pleadings is granted
and plaintiff's motion is denied. The Clerk of the Court is
respectfully requested to mark D.I. 14 and D.I. 20 closed, and

respectfully requested to close the case.

Dated: New York, New York
September 9, 2019

SO ORDERED

fe os
/ Coen . Ke AES

HENRY PLPMAN
United States Magistrate Judge

 

Copies transmitted to

All Counsel

37

 

 

 

 
